I concur with Chief Justice Morling and Justice Kindig that the instant case should not be reversed by reason of the rulings on the fingerprint evidence. The evidence in this case clearly warrants a verdict of guilty, as found by the jury. The majority opinion is based on purely technical grounds.
The defendant was caught in the act upon which the indictment is predicated. The jury said "guilty" upon the trial. I will, however, confine my comments to the fingerprint evidence. One duly qualified witness for the State, in explaining the nature and character of fingerprints, testified, without objection:
"Fingerprints are generally used for identification. I discovered prints on the glass [which came from the window smashed by the party breaking and entering, the store], and helped take the fingerprints of defendant after his arrest [which was at the scene of the crime, and at the time of its commission]. I found fingerprints on one of these pieces of glass. One of the fingerprints I photographed, developed, and enlarged. [This photograph was in evidence without objection, as was the enlarged photograph of the fingerprint of this defendant.] Q. Did you make comparison of that print [on the glass] and of the enlargement of that print with the fingerprint you took from the defendant, Clem Steffen? A. Yes."
This witness further testified, and pointed out to the jury *Page 204 
the points that are used and recognized by fingerprint experts in identification work, and without objection. He testified:
"The point marked No. 1 on that [photograph of fingerprint on glass] in red ink is the line ending at the end of the line marked 1. It indicates the end of one of the ridges of that man's finger. In other words, that particular ridge in his finger will show here."
The witness then specifically pointed out the similarities on the photograph of defendant's finger that correspond with those found on the glass. After pointing out the lines of similarity which constituted the basis of comparison between the fingerprint on the glass and the defendant's own fingerprint, — and there were 21 points of similarity explained to the jury, — he was asked:
"Q. Now, you may examine Exhibit 4, the glass, your comparison of that print found on that particular glass, with the fingerprint taken from the left, index finger of Steffen. I will ask you to state whether or not you are able to say whether or not those two prints, the one on the glass and the one you took from the finger of Clem Steffen, were both made by the same finger. (Objected to as incompetent, immaterial, and irrelevant, calling for an ultimate fact to be determined by the jury.)"
The witness did answer in the affirmative, that he was "able to say," and in answer to the question "what is the fact?" he made answer: "They are the same."
In the first place, whether the fingerprints were the same is not the ultimate fact in this case. The ultimate fact is whether or not the defendant was guilty of the crime charged, and the evidence relative to fingerprints was a mere item of evidence. The jury had before it the photographs, which were fully explained by the witness, who was thoroughly competent to explain the meaning of fingerprints and fingerprinting. It is well settled, both in England and in this country, that evidence of the correspondence of fingerprint impressions for the purpose of identification, when introduced by qualified fingerprint experts, is admissible in a criminal case, and that the weight and value of such testimony is always viewed as a question for the *Page 205 
jury. Moon v. State, 22 Ariz. 418 (198 P. 288). In the Moon
case, supra, the expert fingerprint witness was permitted by counsel on behalf of both defendant and State and by the court to make a test, under similar conditions, "of pairing the fingerprints of the 12 jurymen, which consisted of taking two prints in duplicate, on separate cardboards, of the fingerprints of the 12 jurymen, in the absence of the expert, who, upon returning to the room, in the presence of the court and jury, developed the fingerprints of the jurymen by means of fingerprint powder, and correctly paired the cards off, by comparing the fingerprints as developed." Fingerprinting is based on the law of nature, or upon a universally recognized physical fact. All authorities on the subject recognize that the fingerprints of no two persons are the same. In all of the thousands of fingerprints now in the repositories of the United States army, United States navy, insurance companies, or in the bureaus of investigation of every city throughout the entire world, there have never been found the fingerprints of any two persons exactly the same. Nature gave each person certain characteristic ridges on his fingers, and these ridges are permanent until death and disintegration of the connective tissue containing the papillary ridges which form the basis for the fingerprint identification. This is well recognized by scientific authority, and this authority is recognized by courts, and should be recognized, in the absence of any claimed fabrication or forgery. It is an everyday occurrence that fingerprints of a person accused of crime are taken, as part of the system of the registration of the particular police department, and it is the quite universal rule of construction by our courts that such system of registration is not subject to the challenge that the accused is furnishing evidence against himself. See People v. Sallow,100 Misc. Rep. 447 (165 N.Y. Supp. 915). Fingerprinting is a science. Fingerprints are subject to classification. Fingerprints are universally recognized as a means of identification throughout the world. A fingerprint is not a signature, and is in an entirely different category. In the instant case, there is no question raised as to the genuineness of the fingerprints in question, or of the photographic reproductions. As said in Peoplev. Jennings (Feb. 1, 1911), 252 Ill. 534 (96 N.E. 1077):
"* * * this method of identification [fingerprints] is in *Page 206 
such general and common use that the courts cannot refuse to take judicial cognizance of it. Such evidence may or may not be of independent strength, but it is admissible, the same as other proof, as tending to make out a case."
Fingerprints are simply a connecting link between the man and the crime, and as pointed out in the Jennings case, supra, another person than Jennings might have had the same kind of sand on his shoes, might have carried a newly discharged revolver, but no other man could make Jennings's fingerprints. It is said by Chief Justice Griffith of the High Court of Australia (1912) inParker v. The King, 14 Commw. Law Rep. (Australia) 681 (3 British Ruling Cases 68):
"A fingerprint is, therefore, in reality an unforgeable signature. That is now recognized in a large part of the world * * *. It is certainly now generally recognized in England and other parts of the British Dominions."
It is also said in that decision:
"Signatures [fingerprints] have been accepted as evidence of identity as long as they have been used. The fact of the individuality of the corrugations of the skin on the fingers of the human hand is now so generally recognized as to require very little, if any, evidence of it, although it seems to be still the practice to offer some expert evidence on the point."
It is judicially recognized that, in order to warrant the conclusion herein indicated, the fingerprints corresponding to those of the accused must have been found in the place where the crime was committed, and under such evidence that the fingerprints could not have been impressed at any other time. Such is the fact in this case. The window glass was broken at the time of the commission of the crime charged, and the fingerprints were taken from a piece of glass of the smashed window at such time. Later, the particular piece of glass was fitted with the other pieces of the broken glass, and the windowpane broken was matched in its entirety. In any case of identification, in the last analysis, whether of a person or thing, opinion evidence is involved, to a certain extent; but such evidence, under many circumstances, becomes a question of fact for the consideration of the jury, along with all other evidence. So here, *Page 207 
the fingerprint characteristics identify the person more definitely than the facial characteristics of the individual would do. It is a matter for the jury, and it is for the jury to give such weight to such testimony as the jury may determine. It is simply a link in the chain of evidence.
In my judgment, the fingerprint evidence in question was competent and admissible, and the answer given by the witness on this subject properly went to the jury, along with the photographs to which reference has been made herein.